UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT June 30, 2011 Congress Large Cap Growth Fund Semi-Annual Letter to Mutual Fund Shareholders For the period January 1, 2011 to June 30, 2011 Dear Shareholder: Performance Highlights: For the 6 month period from January 1, 2011 to June 30, 2011, the Fund’s Class R and I shares returned 7.04% and 7.17% respectively compared with 6.83% for the Russell 1000 Growth® index. Market Commentary: The stock market started the year in promising fashion, returning 5.92% (as measured by the S&P 500® Index) during the first quarter bolstered by incrementally stronger economic data.April continued the trend only to have the market weaken in May and June.Second quarter economic reports indicate that our economy hit a soft patch with slower than anticipated growth.Employment growth has stagnated with the unemployment rate stubbornly stuck at about 9%. The March events in Japan also had a depressing effect on second quarter growth rates for many globally exposed companies. Subsequent to our June 30 reporting period, the US Congress agreed on a deficit reduction bill.The acrimonious process seemed to weigh on consumer confidence and Standard & Poor’s (S&P) took the unprecedented step of reducing the government debt rating to AA plus.Concerns about sovereign debt of Eurozone countries expanded to include Italy and Spain, and weighed heavily on the financial markets.A flight to quality ensued in early August, causing a severe decline in equity prices worldwide. S&P’s downgrade should not immediately impact US companies or their operations but could increase borrowing costs in the future. Companies with more debt or lower quality balance sheets are likely to feel the downgrade more than companies with stronger balance sheets. The stock market is likely to remain volatile over the near future as traders and investors digest the seemingly endless drumbeat of bad economic news (other than second quarter’s earnings reports which appear solid). During uncertain economic times such as now, it is important to remember that emotions dominate market sentiment. While most news is negative earnings growth remains strong and inflation is low.Valuations are low.Opportunity is born or at least rediscovered in volatile times. Portfolio Commentary: Over the past six months we have decreased the weighting of the technology sector and increased the weightings of the energy and materials sectors.Technology continues to be the largest sector at 23% of the portfolio.Accenture, the computer consultancy, was the largest single holding at 3% of the 1 portfolio.The industrial, consumer discretionary and technology sectors were the best performing sectors relative to the index for the period.Canadian National Railway and Fastenal stocks were both up 20% bolstering industrials while Accenture and Starbucks drove the technology and discretionary returns, respectively.While we were underweight health care, Intuitive Surgical returned over 40% for the period.The financial sector represented 8.5% of the portfolio and was the biggest drag on performance.T. Rowe Price was down more than 6% while CME Group was down close to 10%.Financial stocks in general were weighed down by regulatory issues, low interest rates and European debt concerns. In Closing: The Fund’s portfolio has grown from $26,148,290 on June 30, 2010 to $34,607,929 as of June 30, 2011.Thank you for your continued confidence. We look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Alfred A. Lagan, CFA Gregg A. O’Keefe, CFA Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers. In the absence of such waivers total returns would be reduced. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in foreign securities which may involve greater volatility and political, economic, and currency risks and differences in accounting methods. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000¨ Growth Index measures performance of the large-cap growth segment of the U.S. Equity Universe. Standard & Poor’s is a rating agency who assigns a rating based on their analysis of an issuer’s credit worthiness. The highest rating given is AAA and the lowest is C. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investment in this report. Congress Large Cap Growth Fund is distributed by Quasar Distributors, LLC. 2 CONGRESS LARGE CAP GROWTH FUND SECTOR ALLOCATION at June 30, 2011 (Unaudited) Sector Allocation Percent of Net Assets Information Technology 23.0% Industrials 14.8% Consumer Discretionary 13.9% Energy 11.9% Consumer Staples 10.0% Health Care 9.1% Financials 8.5% Materials 7.4% Cash* 1.4% Total 100.0% *Cash Equivalents and Liabilities in Excess of Other Assets. EXPENSE EXAMPL E For the Six Months Ended June 30, 2011 (Unaudited) As a shareholder of the Congress Large Cap Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees; distribution and/or service fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 – June 30, 2011). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares less than 90 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in the example, together with the amount you invested, to estimate the 3 CONGRESS LARGE CAP GROWTH FUND EXPENSE EXAMPLE For the Six Months Ended June 30, 2011 (Unaudited) (Continued) expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/11 6/30/11 1/1/11 – 6/30/11 Class R Actual $5.13* Class R Hypothetical (5% return before expenses) $5.01* Class I Actual $3.85** Class I Hypothetical (5% return before expenses) $3.76** * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.00% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six months period of 0.75% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect one-half year period). 4 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 98.6% Automobiles & Components: 2.4% Johnson Controls, Inc. $ Capital Goods: 10.1% 3M Co. Deere & Co. Fastenal Co. United Technologies Corp. Consumer Services: 5.0% McDonald’s Corp. Starbucks Corp. Diversified Financials: 8.5% Capital One Financial Corp. CME Group Inc. JPMorgan Chase & Co. T. Rowe Price Group, Inc. Energy: 11.9% Devon Energy Corp. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Food, Beverage & Tobacco: 7.6% The Coca Cola Co. The J. M. Smucker Co. Kraft Foods Inc. - Class A Health Care Equipment & Services: 9.1% Becton, Dickinson and Co. Health Care Equipment & Services: 9.1% (Continued) Cerner Corp.* Intuitive Surgical, Inc.* St. Jude Medical, Inc. Household & Personal Products: 2.4% Colgate-Palmolive Co. Materials: 7.4% E.I. DuPont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Praxair, Inc. Media: 4.2% Omnicom Group, Inc. The Walt Disney Co. Other Information Services: 2.2% Google, Inc.* Retailing: 2.4% TJX Companies, Inc. Software & Services: 7.9% Accenture PLC International Business Machines Corp. Intuit, Inc.* Technology Hardware & Equipment: 12.8% Apple, Inc.* Cisco Systems, Inc. EMC Corp.* Juniper Networks, Inc.* QUALCOMM, Inc. The accompanying notes are an integral part of these financial statements. 5 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) (Continued) Shares Value Transportation: 4.7% Canadian National Railway Co. $ United Parcel Service, Inc. TOTAL COMMON STOCKS (Cost $28,311,984) SHORT-TERM INVESTMENT: 1.4% Money Market Fund: 1.4% Invesco Short-Term Prime Portfolio - Institutional Class, 0.022% (a) TOTAL SHORT-TERM INVESTMENT (Cost $497,739) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $28,809,723) Liabilities in Excess of Other Assets: 0.0%# ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. (a) 7-day yield as of June 30, 2011 # Less than 0.05% The accompanying notes are an integral part of these financial statements. 6 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at June 30, 2011 (Unaudited) ASSETS: Investments in securities, at value (Cost $28,809,723) (Note 2) $ Cash Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES: Payables: Administration fees Fund shares redeemed Investment advisory fees, net Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS: Paid-in capital $ Undistributed net investment Income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Class R: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 7 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2011 (Unaudited) INVESTMENT INCOME Dividends (net of $1,138 foreign withholding tax) $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Registration fees Distribution fees Audit fees Reports to shareholders Chief Compliance Officer fees Miscellaneous expenses Custody fees Legal fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 8 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2011 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income –– ) Total distributions to shareholders –– ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Class R (a)(b) Net increase in net assets derived from net change in outstanding shares - Class I (a) –– Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 9 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Shares Value Shares Value Class R Shares sold $ $ Shares issued in reinvestment of distributions –– –– Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $154 and $508. Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Shares Value Shares Value Class I Shares sold 1 $ 16 $ Shares issued in reinvestment of distributions –– –– Shares redeemed (1
